Name: Commission Implementing Regulation (EU) 2015/2451 of 2 December 2015 laying down implementing technical standards with regard to the templates and structure of the disclosure of specific information by supervisory authorities in accordance with Directive 2009/138/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: insurance;  civil law;  budget;  free movement of capital;  technology and technical regulations;  information and information processing;  economic geography;  political framework
 Date Published: nan

 31.12.2015 EN Official Journal of the European Union L 347/1224 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2451 of 2 December 2015 laying down implementing technical standards with regard to the templates and structure of the disclosure of specific information by supervisory authorities in accordance with Directive 2009/138/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of 25 November 2009 of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 31(5) thereof, Whereas: (1) In order to foster a uniform level of transparency and accountability of supervisory authorities as well as to ensure that the information disclosed in accordance with Article 31(2) of Directive 2009/138/EC is easily accessible and comparable, it is necessary to provide for common rules regarding the structure and format of the disclosure of such information. (2) In order to ensure uniform conditions for the disclosure required under points (c) and (d) of Article 31(2) of Directive 2009/138/EC, supervisory authorities should use specific templates. (3) This Regulation is based on the draft implementing technical standards submitted by the European Insurance and Occupational Pensions Authority to the Commission. (4) The European Insurance and Occupational Pensions Authority has conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Insurance and Reinsurance Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1094/2010 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 Disclosure of information on laws, regulations, administrative rules and general guidance Supervisory authorities shall present the information to be disclosed under point (a) of Article 31(2) of Directive 2009/138/EC under the following headings: (a) Union legislation in the field of insurance regulation that is directly applicable within the territory of the home Member State; (b) the texts of national laws, regulations, administrative rules and general guidance in the field of insurance regulation, transposing or based on Union law or otherwise applicable in the home Member State. Article 2 Disclosure of information on the supervisory review process 1. Supervisory authorities shall present the information to be disclosed under point (b) of Article 31(2) of Directive 2009/138/EC following the order of the tasks laid down in points (a) to (f) of Article 36(2) of Directive 2009/138/EC. 2. As part of that disclosure supervisory authorities shall provide a general overview of the manner in which they conducted the review and evaluation provided for in Article 36 of Directive 2009/138/EC. Article 3 Disclosure of information on aggregate statistical data Supervisory authorities providing information required under point (c) of Article 31(2) of Directive 2009/138/EC, Article 316 of Commission Delegated Regulation (EU) 2015/35 (3), and Annex XXI to that Delegated Regulation, shall disclose that information using the template set out in Annex I in accordance with the instructions laid down in Annex II. Article 4 Disclosure of information on the exercise of options under Directive 2009/138/EC Supervisory authorities providing information required under point (d) of Article 31(2) of Directive 2009/138/EC shall disclose that information using the template set out in Annex III. Article 5 Disclosure of information on supervisory objectives, functions and activities Supervisory authorities shall present the information disclosed under point (e) of Article 31(2) of Directive 2009/138/EC under the following headings: (a) supervisory objectives; (b) main supervisory functions; (c) main areas of ongoing or planned supervisory activity. Article 6 Structure of disclosure on the website of the supervisory authority When making the information specified in Article 31(2) of Directive 2009/138/EC available online, supervisory authorities shall ensure that such information is presented under the following headings: (a) Laws, regulations, administrative rules and general guidance with regard to the requirement under point (a) of Article 31(2) of Directive 2009/138/EC; (b) The supervisory review process with regard to the requirement under point (b) of Article 31(2) of Directive 2009/138/EC; (c) Aggregate statistical data with regard to the requirement under point (c) of Article 31(2) of Directive 2009/138/EC; (d) The exercise of options under Directive 2009/138/EC with regard to the requirement under point (d) of Article 31(2) of Directive 2009/138/EC; (e) Supervisory objectives, main functions and activities with regard to the requirement under point (e) of Article 31(2) of Directive 2009/138/EC. Article 7 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p.1. (2) Regulation (EU) No 1094/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Insurance and Occupational Pensions Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/79/EC (OJ L 331, 15.12.2010, p. 48). (3) Commission Delegated Regulation (EU) 2015/35 of 10 October 2014 supplementing Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (OJ L 12, 17.1.2015, p. 1). ANNEX I TEMPLATES FOR THE DISCLOSURE OF AGGREGATE STATISTICAL DATA The disclosure of aggregate statistical data referred to in Article 3 shall be performed using Templates A, B, C and D below. TEMPLATE A FOR THE DISCLOSURE OF AGGREGATE STATISTICAL DATA WITH REGARD TO INSURANCE AND REINSURANCE UNDERTAKINGS SUPERVISED UNDER DIRECTIVE 2009/138/EC Cell Number Item 31.12.(x-4) 31.12.(x-3) 31.12.(x-2) 31.12.(x-1) All insurance and reinsurance undertakings Life insurance undertakings Non-life insurance undertakings Insurance undertakings which simultaneously pursue both life and non-life insurance activities Reinsurance undertakings All insurance and reinsurance undertakings Life insurance undertakings Non-life insurance undertakings Insurance undertakings which simultaneously pursue both life and non-life insurance activities Reinsurance undertakings All insurance and reinsurance undertakings Life insurance undertakings Non-life insurance undertakings Insurance undertakings which simultaneously pursue both life and non-life insurance activities Reinsurance undertakings All insurance and reinsurance undertakings Life insurance undertakings Non-life insurance undertakings Insurance undertakings which simultaneously pursue both life and non-life insurance activities Reinsurance undertakings TYPES OF UNDERTAKINGS AS1a The number of insurance and reinsurance undertakings AS1b The number of branches as referred to in Article 13(11) of Directive 2009/138/EC established in the Member State of the supervisory authority AS1c The number of branches as referred to in Article 162(3) of Directive 2009/138/EC established in the Member State of the supervisory authority AS2 The number of Union branches of insurance and reinsurance undertakings established in the Member State of the supervisory authority carrying out relevant business in one or more other Member States AS3 The number of insurance undertakings established in the Member State of the supervisory authority pursuing business in other Member States under the freedom to provide services N/A N/A N/A N/A AS4a The number of insurance undertakings established in other Member States which have notified their intention to pursue business in the Member State of the supervisory authority under the freedom to provide services N/A N/A N/A N/A AS4b The number of insurance undertakings established in other Member States which actually pursue business in the Member State of the supervisory authority under the freedom to provide services N/A N/A N/A N/A AS5 The number of insurance and reinsurance undertakings falling outside the scope of Directive 2009/138/EC AS6 The number of special purpose vehicles authorised in accordance with Article 211 of Directive 2009/138/EC from insurance and reinsurance undertakings N/A N/A N/A N/A AS7 The number of insurance and reinsurance undertakings subject to reorganisation measures or winding-up proceedings USE OF ADJUSTMENTS OR TRANSITIONAL MEASURES BY UNDERTAKINGS AS8 The number of insurance and reinsurance undertakings and the number of their portfolios where the matching adjustment referred to in Article 77b of Directive 2009/138/EC is applied AS9 The number of insurance and reinsurance undertakings applying the volatility adjustment referred to in Article 77d of Directive 2009/138/EC AS10 The number of insurance and reinsurance undertakings applying the transitional risk-free interest rate term structure referred to in Article 308c Directive 2009/138/EC AS11 The number of insurance and reinsurance undertakings applying the transitional deduction to technical provisions referred to in Article 308d Directive 2009/138/EC AMOUNTS OF ASSETS, LIABILITIES AND OWN FUNDS AS12 The total amount of assets of the insurance and reinsurance undertakings valued in accordance with Article 75 of Directive 2009/138/EC AS12a Intangible assets AS12b Deferred tax assets AS12c Pension benefit surplus AS12d Property, plant & equipment held for own use AS12e Investments (other than assets held for unit-linked and index-linked contracts) AS12f Assets held for unit-linked & index-linked contracts AS12g Loans & mortgages (except loans on policies) AS12h Loans on policies AS12i Reinsurance recoverables AS12j Deposits to cedants AS12k Insurance & intermediaries receivables AS12l Reinsurance receivables AS12m Receivables (trade, not insurance) AS12n Own shares AS12o Amounts due in respect of own fund items or initial fund called up but not yet paid in AS12p Cash and cash equivalents AS12q Any other assets, not elsewhere shown AS13 The total amount of liabilities of the insurance and reinsurance undertakings valued in accordance with Articles 75 to 86 of Directive 2009/138/EC AS13a Technical provisions AS13b Other liabilities, excluding subordinated liabilities which are not included in the own funds AS13c Subordinated liabilities which are not included in the own funds AS14a The total amount of basic own funds AS14aa Of which, subordinated liabilities AS14b The total amount of ancillary own funds AS15 The total eligible amount of own funds to cover the Solvency Capital Requirement AS15a Tier 1 unrestricted AS15b Tier 1 restricted AS15c Tier 2 AS15d Tier 3 AS16 The total eligible amount of basic own funds to cover the Minimum Capital Requirement AS16a Tier 1 unrestricted AS16b Tier 1 restricted AS16c Tier 2 REGULATORY CAPITAL REQUIREMENTS  STANDARD FORMULA AS17 The total amount of the Minimum Capital Requirement AS18 The total amount of the Solvency Capital Requirement N/A N/A N/A N/A AS19 Total amount of the Solvency Capital Requirement calculated using the standard formula by risk module and sub-module  at the level of aggregation available  expressed as percentage of the total amount of the Solvency Capital Requirement (1) N/A N/A N/A N/A AS19a Market risk N/A N/A N/A N/A AS19aa Interest rate risk N/A N/A N/A N/A AS19ab Equity risk N/A N/A N/A N/A AS19ac Property risk N/A N/A N/A N/A AS19ad Spread risk N/A N/A N/A N/A AS19ae Market risk concentrations N/A N/A N/A N/A AS19af Currency risk N/A N/A N/A N/A AS19b Counterparty default risk N/A N/A N/A N/A AS19c Life underwriting risk N/A N/A N/A N/A AS19ca Mortality risk N/A N/A N/A N/A AS19cb Longevity risk N/A N/A N/A N/A AS19cc Disability-morbidity risk N/A N/A N/A N/A AS19cd Lapse risk N/A N/A N/A N/A AS19ce Life expense risk N/A N/A N/A N/A AS19cf Revision risk N/A N/A N/A N/A AS19cg Life catastrophe risk N/A N/A N/A N/A AS19d Health underwriting risk N/A N/A N/A N/A AS19da SLT health underwriting risk N/A N/A N/A N/A AS19db NSLT health underwriting risk N/A N/A N/A N/A AS19dc Health catastrophe risk N/A N/A N/A N/A AS19e Non-life underwriting risk N/A N/A N/A N/A AS19ea Non-life premium and reserve risk N/A N/A N/A N/A AS19eb Non-life lapse risk N/A N/A N/A N/A AS19ec Non-life catastrophe risk N/A N/A N/A N/A AS19f Intangible asset risk N/A N/A N/A N/A AS19g Operational risk N/A N/A N/A N/A AS20 Total amount of the Solvency Capital Requirement for spread risk and market concentration sub-modules and counterparty default risk module for which a reassessment of the credit quality steps of the larger or more complex exposures has been conducted in accordance with Article 4(5) of Delegated Regulation (EU) 2015/35  at the level of aggregation available  expressed as percentage of the total amount of the respective sub-modules or module (where the Solvency Capital Requirement for credit risk is calculated using the standard formula) (1) N/A N/A N/A N/A AS20a Spread risk N/A N/A N/A N/A AS20b Market risk concentration N/A N/A N/A N/A AS20c Counterparty default risk N/A N/A N/A N/A REGULATORY CAPITAL REQUIREMENTS  INTERNAL MODELS AS21 Total amount of the Solvency Capital Requirement calculated using an approved partial internal model  at the level of aggregation available  expressed as percentage of the total amount of the Solvency Capital Requirement N/A N/A N/A N/A AS21a Total amount of the Solvency Capital Requirement calculated using an approved partial internal model which scope includes credit risk in both market and counterparty default risk  at the level of aggregation available  expressed as percentage of the total amount of the Solvency Capital Requirement calculated using partial internal model N/A N/A N/A N/A AS22a The number of insurance and reinsurance undertakings using an approved full internal model for the calculation of the Solvency Capital Requirement N/A N/A N/A N/A AS22b The number of insurance and reinsurance undertakings using an approved partial internal model for the calculation of the Solvency Capital Requirement N/A N/A N/A N/A AS22c The number of insurance and reinsurance undertakings using an approved internal model which scope includes credit risk in both market risk and counterparty default risk N/A N/A N/A N/A REGULATORY CAPITAL REQUIREMENTS  CAPITAL ADD-ONS AS23a The number of capital add-ons N/A N/A N/A N/A AS23b The average capital add-on per undertaking N/A N/A N/A N/A AS23c The distribution of capital add-ons measured as a percentage of the Solvency Capital Requirement with regard to all insurance and reinsurance undertakings supervised under Directive 2009/138/EC N/A N/A N/A N/A TEMPLATE B FOR THE DISCLOSURE OF AGGREGATE STATISTICAL DATA WITH REGARD TO INSURANCE GROUPS SUPERVISED UNDER DIRECTIVE 2009/138/EC Cell Number Item 31.12.(x-4) 31.12.(x-3) 31.12.(x-2) 31.12.(x-1) TYPES OF GROUPS AG24 The number of insurance groups of which the supervisory authority is the group supervisor including: AG24a The number of insurance and reinsurance subsidiary undertakings at national level AG24b The number of insurance and reinsurance subsidiary undertakings in other Member States AG24c The number of insurance and reinsurance subsidiary undertakings in third countries: AG24ca Of which the number of insurance and reinsurance subsidiary undertakings in equivalent third countries AG24cb Of which the number of insurance and reinsurance subsidiary undertakings in non-equivalent third countries AG25 The number of insurance groups of which the supervisory authority is the group supervisor, where the ultimate parent insurance or reinsurance undertaking or insurance holding company which has its head office in the Union is a subsidiary undertaking of a company which has its head office outside of the Union AG26 The number of ultimate parent insurance or reinsurance undertakings or insurance holding companies or mixed financial holding companies subject to group supervision at national level by the supervisory authority in accordance with Article 216 of Directive 2009/138/EC, including: AG26a Name of such undertaking or holding company AG26b The number of its insurance and reinsurance subsidiary undertakings at national level AG26c The number of its insurance and reinsurance subsidiary undertakings in other Member States AG26d The number of its insurance and reinsurance subsidiary undertakings in third countries AG26da Of which, the number of its insurance and reinsurance subsidiary undertakings in equivalent third countries AG26db Of which, the number of its insurance and reinsurance subsidiary undertakings in non-equivalent third countries AG27 The number of ultimate parent insurance or reinsurance undertakings or insurance holding companies subject to group supervision at national level by the supervisory authority in accordance with Article 216 of Directive 2009/138/EC, where another related ultimate parent undertaking at national level is present as referred to in Article 217 of Directive 2009/138/EC AG28 The number of cross-border insurance groups where the supervisory authority is the group supervisor ACCOUNTING METHOD AND GROUP OWN FUNDS AG29 The number of insurance groups that have been allowed to use method 2 or a combination of methods 1 and 2 in accordance with Article 220(2) of Directive 2009/138/EC for the calculation of the solvency at the level of the group AG30 The total amount of the group eligible own funds for the insurance groups of which the supervisory authority is the group supervisor AG30a The total amount of the group eligible own funds calculated in accordance with method 1 as referred to in Article 230(1) of Directive 2009/138/EC for the insurance groups of which the supervisory authority is the group supervisor AG30b The total amount of the group eligible own funds calculated in accordance with method 2 as referred to in Article 233 of Directive 2009/138/EC for the insurance groups of which the supervisory authority is the group supervisor AG30c The total amount of the group eligible own funds calculated in accordance with the combination of method 1 and method 2 as referred to in Article 220 of Directive 2009/138/EC for the insurance groups of which the supervisory authority is the group supervisor GROUP SOLVENCY CAPITAL REQUIREMENT AG31 The total amount of the group Solvency Capital Requirement for the insurance groups of which the supervisory authority is the group supervisor AG31a The total amount of the group Solvency Capital Requirement calculated in accordance with method 1 as referred to in Article 230(1) of Directive 2009/138/EC for the insurance groups of which the supervisory authority is the group supervisor for the group Solvency Capital Requirement AG31b The total amount of the group Solvency Capital Requirement calculated in accordance with method 2 as referred to in Article 233 of Directive 2009/138/EC for the insurance groups of which the supervisory authority is the group supervisor for the group Solvency Capital Requirement AG31c The total amount of the group Solvency Capital Requirement calculated in accordance with a combination of methods 1 and 2 for the insurance groups of which the supervisory authority is the group supervisor for the group Solvency Capital Requirement GROUP INTERNAL MODELS AG32a The number of insurance groups of which the supervisory authority is the group supervisor using an approved full internal model for the calculation of the group Solvency Capital Requirements AG32aa Of which, approvals in accordance with Article 230 of Directive 2009/138/EC AG32ab Of which, approvals in accordance with Article 231 of Directive 2009/138/EC AG32b The number of insurance groups of which the supervisory authority is the group supervisor using an approved partial internal model for the calculation of the group Solvency Capital Requirement AG32ba Of which, approvals in accordance with Article 230 of Directive 2009/138/EC AG32bb Of which, approvals in accordance with Article 231 of Directive 2009/138/EC TEMPLATE C FOR THE DISCLOSURE OF QUANTITATIVE AGGREGATE STATISTICAL DATA ON THE SUPERVISORY AUTHORITY Cell Number Item 31.12.(x-4) 31.12.(x-3) 31.12.(x-2) 31.12.(x-1) STAFF OF THE SUPERVISORY AUTHORITY B1b The number of staff at the end of the calendar year ON-SITE INSPECTIONS B2a The total number of on-site inspections undertaken both at solo and group level B2aa Of which, the number of regular inspections B2ab Of which, the number of ad-hoc inspections B2ac Of which, the number of on-site inspections mandated to third parties B2ad Of which, the number of on-site inspections under group supervision which were undertaken jointly with other members of the group's College of supervisors B2ae Of which, the total number of inspections conducted in order to review and evaluate the reliance of undertakings on external ratings B2b The total number of man-days spent on on-site inspections both at solo and group level B3 The number of formal reviews of ongoing compliance of full or partial internal models with the requirements both at solo and group level B3a Of which, the number of reviews conducted in order to review and evaluate the reliance of undertakings on external ratings INTERNAL MODELS B4a The number of partial and of full internal models submitted for approval at solo level B4aa Of which, the number of partial and of full internal models which scope includes credit risk in both market risk and counterparty default risk submitted for approval at solo level B4b The number of successful applications for approval of partial and of full internal models at solo level B4ba Of which, the number of partial and of full internal models which scope includes credit risk in both market risk and counterparty default risk at solo level B4c The number of partial and of full internal models submitted for approval at group level B4ca Of which, the number of partial and of full internal models which scope includes credit risk in both market risk and counterparty default risk submitted for approval at group level B4d The number of successful application for approval of partial and of full internal models at group level B4da Of which, the number of partial and of full internal models which scope includes credit risk in both market risk and counterparty default risk at group level SUPERVISORY MEASURES AND POWERS B5a The number of corrective measures taken, as defined by Articles 110 of Directive 2009/138/EC B5b The number of corrective measures taken, as defined by Articles 117 of Directive 2009/138/EC B5c The number of corrective measures taken, as defined by Articles 119 of Directive 2009/138/EC B5ca Of which, the number of corrective measures which were triggered by a deviation of the risk profile of the insurance or reinsurance undertakings with respect to their credit risk B5d The number of corrective measures taken, as defined by Articles 137 of Directive 2009/138/EC B5e The number of corrective measures taken, as defined by Articles 138 of Directive 2009/138/EC B5f The number of corrective measures taken, as defined by Articles 139 of Directive 2009/138/EC B6 The number of authorisations withdrawn B7 The number of authorisations granted to insurance or reinsurance undertakings B9 The number of applications submitted to the supervisory authorities to use the matching adjustment referred to in Article 77b Directive 2009/138/EC. B9a Of which, the number of successful applications to use the matching adjustment referred to in Article 77b Directive 2009/138/EC B10 The number of applications submitted to the supervisory authorities to use the volatility adjustment referred to in Article 77d of Directive 2009/138/EC B10a Of which, the number of successful applications to use the volatility adjustment referred to in Article 77d of Directive 2009/138/EC B11a The number of extensions granted in accordance with Article 138(4) of Directive 2009/138/EC B11b The average duration of extensions granted in accordance with Article 138(4) of Directive 2009/138/EC B12 The number of authorisations granted in accordance with Article 304 of Directive 2009/138/EC B13 The number of applications submitted to the supervisory authority to use the transitional risk-free interest rate term structure referred to in Article 308c Directive 2009/138/EC B13a Of which, the number of successful applications to use the transitional risk-free interest rate term structure referred to in Article 308c Directive 2009/138/EC B13b The number of decisions to revoke the approval of this transitional measure pursuant to Article 308e of Directive 2009/138/EC. B14 The number of applications submitted to the supervisory authority to use the transitional deduction to technical provisions referred to in Article 308d Directive 2009/138/EC B14a Of which, the number of successful applications to use the transitional deduction to technical provisions referred to in Article 308d Directive 2009/138/EC COLLEGES OF SUPERVISORS B15a The number of meetings of Colleges of supervisors which the supervisory authority attended as a member B15b The number of meetings of Colleges of supervisors which the supervisory authority chaired as group supervisor OWN FUND APPROVALS B16a The number of applications submitted to the supervisory authorities for the approval of ancillary own funds B16aa Of which, the number of successful applications for approval of ancillary own funds B17 The number of applications submitted to the supervisory authorities for approval of the assessment and classification of own-fund items, which are not covered by the lists laid down in Articles 69, 72, 74, 76 and 78 of Delegated Regulation (EU) 2015/35 B17a Of which, the number of successful applications for the approval of the assessment and classification of own-fund items, which are not covered by the lists laid down in Articles 69, 72, 74, 76 and 78 of Delegated Regulation (EU) 2015/35 PEER REVIEWS B18a The number of peer review analyses organised and conducted by EIOPA in accordance with Article 30 of Regulation (EU) No 1094/2010, in which the supervisory authority participated TEMPLATE D FOR THE DISCLOSURE OF QUALITATIVE AGGREGATE STATISTICAL DATA ON THE SUPERVISORY AUTHORITY Information shall be disclosed under the headings below. The disclosure shall include data of the four previous years under each heading. B1a  The structure of the supervisory authority B8a  The criteria used for the application of capital add-ons B8b  The criteria used for the calculation of capital add-ons B8c  The criteria used for the removal of capital add-ons B16b  The main features of the approved items of ancillary own funds B17b  The main features of the approved items of own-fund items, which are not covered by the relevant lists of the Articles 69, 72, 74, 76 and 78 of Delegated Regulation (EU) 2015/35 B17c  The method used to assess and classify the approved items of own-fund items, which are not covered by the relevant lists of the Articles 69, 72, 74, 76 and 78 of Delegated Regulation (EU) 2015/35 B18b  The scope of peer review analyses organised and conducted by EIOPA in accordance with Article 30 of Regulation (EU) No 1094/2010, in which the supervisory authority participated (1) Data on the Solvency Capital Requirement by risk module and sub-module does not include information on undertakings with ring-fenced funds or matching portfolios, since data on the Solvency Capital Requirement is only available at entity level for these undertakings due to the nature of the calculation. ANNEX II INSTRUCTIONS FOR THE DISCLOSURE OF AGGREGATE STATISTICAL DATA The disclosure of aggregate statistical data as referred to in Article 3 shall be performed in accordance with the instructions and item definitions laid down in this Annex. Number of previous years of disclosure In accordance with Article 316(2) of Delegated Regulation (EU) 2015/35 data shall be disclosed concerning the four previous calendar years. Prior to 2020, where data will be available for less than four years, data shall be disclosed concerning all available previous years. Each time a disclosure is made, the calendar years for which the disclosures relate to shall be updated. Within Templates A to C the x in the first row of the table represents the current year at the time at which the disclosure is made. Disclosure deadlines and financial year end The timing of the financial year end of insurance and reinsurance undertakings may affect the year in which data is disclosed by supervisory authorities. The last paragraph of Part A of Annex XXI to Delegated Regulation (EU) 2015/35 provides that the disclosure of data concerning supervised undertakings and groups relates to the financial year which ended in the calendar year prior to the year of disclosure. Where insurance or reinsurance undertakings have a financial year end after 31 December, the aggregation and disclosure of this data by supervisory authorities takes place in the year after the one in which the financial year ended. For the first year of disclosure taking place in 2017 and relating to the calendar year ending in 2016, in those Member States where insurance or reinsurance undertakings have a financial year end after 31 December, the data concerning supervised undertakings and groups disclosed in 2017 would not include data from all insurance and reinsurance undertaking subject to Directive 2009/138/EC. However, all subsequent disclosures shall include data from all insurance and reinsurance undertakings. Cell numbering The cell numbers correspond to the order and numbering of Annex XXI of Delegated Regulation (EU) 2015/35, covering first information required under part A of Annex XXI concerning insurance and reinsurance undertakings (cells AS), followed by information required under part A of Annex XXI concerning insurance groups (cells AG), and finally information required under part B of Annex XXI concerning supervisory authorities (cells B). Item definitions The item definitions clarify the specific data to be disclosed or the source of the data. All references to cell numbers refer to other cells within the Templates in this Regulation. All code references of templates or template items in the item definitions refer to the templates or template items with identical code references, as laid down in Commission Implementing Regulation (EU) 2015/2450 (1). Where an item definition is not provided, the data to be disclosed is considered to be clear. Specific instructions concerning Template A In accordance with Part A of Annex XXI to Delegated Regulation (EU) 2015/35, data concerning supervised insurance and reinsurance undertakings shall be provided separately for (1) all insurance undertakings, (2) life insurance undertakings, (3) non-life insurance undertaking, (4) insurance undertaking which simultaneously pursue both life and non-life insurance activities, and (5) reinsurance undertakings, unless the cell is marked as not applicable (N/A). The column in Template A covering information on all insurance and reinsurance undertaking is highlighted in light green to indicate that these cells represent the sum of the information provided in the white cells on the different categories of undertakings described in the paragraph above, where such information is provided separately. Specific instructions concerning Templates C and D Templates C and D concern the disclosure of data on the supervisory authority based on Part B of Annex XXI to Delegated Regulation (EU) 2015/35 with Template C covering quantitative data and Template D covering qualitative data. Within Template D, information covering previous years shall be provided under each individual heading, such as The structure of the supervisory authority. Where the information is unchanged during more than one calendar year, the supervisory authority shall indicate the number of calendar years for which the information applies. In other respects, Member States may decide on the specific format and structure that is appropriate based on the nature and length of the information to be provided under each of the headings within Template D. I. ITEM DEFINITIONS FOR THE DISCLOSURE OF AGGREGATE STATISTICAL DATA WITH REGARD TO INSURANCE AND REINSURANCE UNDERTAKINGS SUPERVISED UNDER DIRECTIVE 2009/138/EC ITEM CELL NUMBER DEFINITION The number of insurance and reinsurance undertakings AS1a The number of direct life or non-life insurance or reinsurance undertakings, which have received authorisation in accordance with Article 14 of Directive 2009/138/EC and fall within the scope of Directive 2009/138/EC. The number of branches as referred to in Article 13(11) of Directive 2009/138/EC established in the Member State of the supervisory authority AS1b The number of branches of insurance or reinsurance undertakings, with head offices situated in another Member State. The number of branches as referred to in Article 162(3) of Directive 2009/138/EC established in the Member State of the supervisory authority AS1c The number of branches belonging to insurance or reinsurance undertakings with head offices situated outside the EEA. The number of Union branches of insurance and reinsurance undertakings established in the Member State of the supervisory authority carrying out relevant business in one or more other Member States AS2 The number of insurance undertakings established in the Member State of the supervisory authority pursuing business in other Member States under the freedom to provide services AS3 Information of the supervisory authority in the home Member State on insurance undertakings that actually pursue business under the freedom to provide services in other Member States based on template S.04.01.01. The number of insurance undertakings established in other Member States which have notified their intention to pursue business in the Member State of the supervisory authority under the freedom to provide services AS4a Information of the supervisory authority in the host Member State on insurance undertakings notified as intending to pursue business in its Member State under the freedom to provide services. The number of insurance undertakings established in other Member States which actually pursue business in the Member State of the supervisory authority under the freedom to provide services AS4b Information of the supervisory authority in the host Member State on insurance undertakings that actually carry out business in its Member State under the freedom to provide services. This number is based on the information exchange between supervisory authorities of the home and host Member State. The number of insurance and reinsurance undertakings falling outside the scope of Directive 2009/138/EC AS5 The number of insurance and reinsurance undertakings falling outside the scope of Directive 2009/138/EC in accordance with Articles 4 to 12 of Directive 2009/138/EC. The number of special purpose vehicles authorised in accordance with Article 211 of Directive 2009/138/EC from insurance and reinsurance undertakings AS6 The number of insurance and reinsurance undertakings subject to reorganisation measures or winding-up proceedings AS7 The number of insurance and reinsurance undertakings, including third country branches, subject to reorganisation measures or winding-up proceedings. Reorganisation measures are the measures under Title IV, Chapter II of Directive 2009/138/EC. Winding-up proceedings are the procedures under Title IV, Chapter III of Directive 2009/138/EC. The number of insurance and reinsurance undertakings and the number of their portfolios where the matching adjustment referred to in Article 77b of Directive 2009/138/EC is applied AS8 The number of insurance and reinsurance undertakings applying the volatility adjustment referred to in Article 77d of Directive 2009/138/EC AS9 The number of insurance and reinsurance undertakings applying the transitional risk-free interest rate term structure referred to in Article 308c Directive 2009/138/EC AS10 The number of insurance and reinsurance undertakings applying the transitional deduction to technical provisions referred to in Article 308d Directive 2009/138/EC AS11 The total amount of assets of the insurance and reinsurance undertakings valued in accordance with Article 75 of Directive 2009/138/EC AS12 Item C0010/R0500 of template S.02.01.01 Intangible assets AS12a Item C0010/R0030 of template S.02.01.01 Deferred tax assets AS12b Item C0010/R0040 of template S.02.01.01 Pension benefit surplus AS12c Item C0010/R0050 of template S.02.01.01 Property, plant & equipment held for own use AS12d Item C0010/R0060 of template S.02.01.01 Investments (other than assets held for unit-linked and index-linked contracts) AS12e Item C0010/R0070 of template S.02.01.01 Assets held for unit-linked & index-linked contracts AS12f Item C0010/R0220 of template S.02.01.01 Loans & mortgages (except loans on policies) AS12g The sum of Items C0010/R0250 and C0010/R0260 of template S.02.01.01 Loans on policies AS12h Item C0010/R0240 of template S.02.01.01 Reinsurance recoverables AS12i Item C0010/R0270 of template S.02.01.01 Deposits to cedants AS12j Item C0010/R0350 of template S.02.01.01 Insurance & intermediaries receivables AS12k Item C0010/R0360 of template S.02.01.01 Reinsurance receivables AS12l Item C0010/R0370 of template S.02.01.01 Receivables (trade, not insurance) AS12m Item C0010/R0380 of template S.02.01.01 Own shares AS12n Item C0010/R0390 of template S.02.01.01 Amounts due in respect of own fund items or initial fund called up but not yet paid in AS12o Item C0010/R0400 of template S.02.01.01 Cash and cash equivalents AS12p Item C0010/R0410 of template S.02.01.01 Any other assets, not elsewhere shown AS12q Item C0010/R0420 of template S.02.01.01 The total amount of liabilities of the insurance and reinsurance undertakings valued in accordance with Articles 75 to 86 of Directive 2009/138/EC AS13 Item C0010/R0900 of template S.02.01.01 Technical provisions AS13a The sum of items C0010/R0520, C0010/R0560, C0010/R0610, C0010/R0650 and C0010/R0690 of template S.02.01.01 Other liabilities, excluding subordinated liabilities which are not included in the own funds AS13b The sum of items C0010/R0740 to C0010/R0840, C0010/R0870 and C0010/R0880 of template S.02.01.1 Subordinated liabilities which are not included in the own funds AS13c Item C0010/R0860 of template S.02.01.01 The total amount of basic own funds AS14a Item C0010/R0290 of template S.23.01.01 Of which, subordinated liabilities AS14aa Item C0010/R0140 of template S.23.01.01 The total amount of ancillary own funds AS14b Item C0010/R0400 of template S.23.01.01 The total eligible amount of own funds to cover the Solvency Capital Requirement AS15 Item C0010/R0540 of template S.23.01.01 Tier 1 unrestricted AS15a Item C0020/R0540 of template S.23.01.01 Tier 1 restricted AS15b Item C0030/R0540 of template S.23.01.01 Tier 2 AS15c Item C0040/R0540 of template S.23.01.01 Tier 3 AS15d Item C0050/R0540 of template S.23.01.01 The total eligible amount of basic own funds to cover the Minimum Capital Requirement AS16 Item C0010/R0550 of template S.23.01.01 Tier 1 unrestricted AS16a Item C0020/R0550 of template S.23.01.01 Tier 1 restricted AS16b Item C0030/R0550 of template S.23.01.01 Tier 2 AS16c Item C0040/R0550 of template S.23.01.01 The total amount of the Minimum Capital Requirement AS17 Item C0070/R0400 of template S.28.01.01 or S.28.02.01 The total amount of the Solvency Capital Requirement AS18 Item C0100/R0220 of template S.25.01.01, S.25.02.01 or S.25.03.01 Total amount of the Solvency Capital Requirement calculated using the standard formula by risk module and sub-module  at the level of aggregation available  expressed as percentage of the total amount of the Solvency Capital Requirement AS19 This cell should include the amount of the Solvency Capital Requirement calculated using the standard formula. This is item C0100/R0220 of template S.25.01.01.01 divided by cell AS18 (expressed as a percentage). Cells AS19a  AS19f should include the amounts of the Solvency Capital Requirement by risk module and sub-module at the level of aggregation available. For undertakings with ring-fenced funds or matching portfolios, data on the Solvency Capital Requirement is only available at entity level and not by risk module and sub-module due to the nature of the calculation. Thus, where ring-fenced funds and matching portfolios exist within the Member State, the data by risk module and sub-module in Cells AS19a- AS19f should only include those undertakings without ring-fenced funds or matching portfolios. Market risk AS19a Item C0030/R0010 of template S.25.01.01 divided by cell AS18 (expressed as percentage) Interest rate risk AS19aa Item C0060/R0100 of template S.26.01.01 divided by cell AS18 (expressed as percentage) Equity risk AS19ab Item C0060/R0200 of template S.26.01.01 divided by cell AS18 (expressed as percentage) Property risk AS19ac Item C0060/R0300 of template S.26.01.01 divided by cell AS18 (expressed as percentage) Spread risk AS19ad Item C0060/R0400 of template S.26.01.01 divided by cell AS18 (expressed as percentage) Market risk concentrations AS19ae Item C0060/R0500 of template S.26.01.01 divided by cell AS18 (expressed as percentage) Currency risk AS19af Item C0060/R0600 of template S.26.01.01 divided by cell AS18 (expressed as percentage) Counterparty default risk AS19b Item C0030/R0020 of template S.25.01.01 divided by cell AS18 (expressed as percentage) Life underwriting risk AS19c Item C0030/R0030 of template S.25.01.01 divided by cell AS18 (expressed as percentage) Mortality risk AS19ca Item C0060/R0100 of template S.26.03.01 divided by cell AS18 (expressed as percentage) Longevity risk AS19cb Item C0060/R0200 of template S.26.03.01 divided by cell AS18 (expressed as percentage) Disability-morbidity risk AS19cc Item C0060/R0300 of template S.26.03.01 divided by cell AS18 (expressed as percentage) Lapse risk AS19cd Item C0060/R0400 of template S.26.03.01 divided by cell AS18 (expressed as percentage) Life expense risk AS19ce Item C0060/R0500 of template S.26.03.01 divided by cell AS18 (expressed as percentage) Revision risk AS19cf Item C0060/R0600 of template S.26.03.01 divided by cell AS18 (expressed as percentage) Life catastrophe risk AS19cg Item C0060/R0700 of template S.26.03.01 divided by cell AS18 (expressed as percentage) Health underwriting risk AS19d Item C0030/R0040 of template S.25.01.01 divided by cell AS18 (expressed as percentage) SLT health underwriting risk AS19da Item C0060/R0800 of template S.26.04.01 divided by cell AS18 (expressed as percentage) NSLT health underwriting risk AS19db Item C0230/R1400 of template S.26.04.01 divided by cell AS18 (expressed as percentage) Health catastrophe risk AS19dc Item C0250/R1540 of template S.26.04.01 divided by cell AS18 (expressed as percentage) Non-life underwriting risk AS19e Item C0030/R0050 of template S.25.01.01 divided by cell AS18 (expressed as percentage) Non-life premium and reserve risk AS19ea Item C0100/R0300 of template S.26.05.01 divided by cell AS18 (expressed as percentage) Non-life lapse risk AS19eb Item C0150/R0400 of template S.26.05.01 divided by cell AS18 (expressed as percentage) Non-life catastrophe risk AS19ec Item C0160/R0500 of template S.26.05.01 divided by cell AS18 (expressed as percentage) Intangible asset risk AS19f Item C0030/R0070 of template S.25.01.01 divided by cell AS18 (expressed as percentage) Operational risk AS19g Item C0100/R0130 of template S.25.01.01 divided by cell AS18 (expressed as percentage) Total amount of the Solvency Capital Requirement for spread risk and market concentration sub-modules and counterparty default risk module for which a reassessment of the credit quality steps of the larger or more complex exposures has been conducted in accordance with Article 4(5) of Delegated Regulation (EU) 2015/35  at the level of aggregation available  expressed as percentage of the total amount of the respective sub-modules or module (where the Solvency Capital Requirement for credit risk is calculated using the standard formula) AS20 For those insurance and reinsurance undertakings using the standard formula, the total amount of the three risk modules and sub-modules for those insurance and reinsurance undertakings that did at least one reassessment, divided by the total amount for the three risk modules and sub-modules for all insurance and reinsurance undertakings. For undertakings with ring-fenced funds or matching portfolios, data on the Solvency Capital Requirement is only available at entity level and not by risk module and sub-module, due to the nature of the calculation. Thus, where ring-fenced funds and matching portfolios exist within the Member State the data by risk module and sub-module in cells AS20 and AS20a-c should only include those undertaking without ring-fenced funds or matching portfolios. Since data on the reassessment of the credit quality steps is not reported by insurance and reinsurance undertaking in the quantitative templates, supervisory authorities should clarify in Template A of this regulation the scope of the information provided in cells AS20 and AS20a-c including the level of aggregation available. Spread risk AS20a For those insurance and reinsurance undertakings using the standard formula, the total amount of the spread risk of those insurance and reinsurance undertakings that did at least one reassessment, divided by the total amount of the spread risk sub-module for all insurance and reinsurance undertakings. Market risk concentration AS20b For those insurance and reinsurance undertakings using the standard formula, the total amount of the market risk concentration for those insurance and reinsurance undertakings that did at least one reassessment, divided by the total amount of the market concentration risk sub-module for all insurance and reinsurance undertakings. Counterparty default risk AS20c For those insurance and reinsurance undertakings using the standard formula, the total amount of the counterparty default risk for those insurance and reinsurance undertakings that did at least one reassessment, divided by the total amount of the market concentration risk sub-module for all insurance and reinsurance undertakings. Total amount of the Solvency Capital Requirement calculated using an approved partial internal model by risk module and sub-module  at the level of aggregation available  expressed as percentage of the total amount of the Solvency Capital Requirement AS21 Item C0100/R0220 of template S.25.02.01 divided by cell AS18 (expressed as percentage) Of which, the total amount of the Solvency Capital Requirement calculated using an approved partial internal model which scope includes credit risk in both market and counterparty default risk, by risk module and sub-module  at the level of the aggregation available  expressed as percentage of the total amount of the Solvency Capital Requirement calculated using partial internal model AS21a Item C0100/R0220 of template S.25.02.01 for insurance and reinsurance undertakings, which are using an approved partial internal model which scope includes credit risk in both market risk and counterparty default risk, divided by cell AS21 (expressed as percentage). The number of insurance and reinsurance undertakings using an approved full internal model for the calculation of the Solvency Capital Requirement AS22a The number of insurance and reinsurance undertakings using an approved partial internal model for the calculation of the Solvency Capital Requirement AS22b The number of insurance and reinsurance undertakings using an approved internal model which scope includes credit risk in both market risk and counterparty default risk AS22c The number of capital add-ons AS23a The average capital add-on per undertaking AS23b The total of item C0100/R0210 in templates S.25.01.01, S.25.02.01 and S.25.03.01 for all insurance and reinsurance undertakings that report the item, divided by cell AS23a. The distribution of capital add-ons measured as a percentage of the Solvency Capital Requirement with regard to all insurance and reinsurance undertakings supervised under Directive 2009/138/EC AS23c The total of item C0100/R0210 in templates S.25.01.01, S.25.02.01 and S.25.03.01 for all insurance and reinsurance undertakings that report the item divided by cell AS18. II. ITEM DEFINITIONS FOR THE DISCLOSURE OF AGGREGATE STATISTICAL DATA WITH REGARD TO GROUPS SUPERVISED UNDER DIRECTIVE 2009/138/EC ITEM CELL NUMBER DEFINITION The number of insurance groups of which the supervisory authority is the group supervisor including: AG24 The number of insurance groups of which the supervisory authority is the group supervisor, including insurance groups at national level The number of insurance and reinsurance subsidiary undertakings at national level AG24a The number of rows reported in template S.32.01.04, where Country is the country of the supervisory authority. The number of insurance and reinsurance subsidiary undertakings in other Member States AG24b The number of rows reported in template S.32.01.04 where Country is the Member States other than country of the supervisory authority. The number of insurance and reinsurance subsidiary undertakings in third countries: AG24c The number of rows reported in template S.32.01.04 where Country is a third country. Of which the number of insurance and reinsurance subsidiary undertakings in equivalent third countries AG24ca The number of rows reported in template S.32.01.04 where Country is an equivalent third country Of which the number of insurance and reinsurance subsidiary undertakings in non-equivalent third countries AG24cb The number of rows reported in template S.32.01.04 where Country is a non-equivalent third country The number of insurance groups of which the supervisory authority is the group supervisor, where the ultimate parent insurance or reinsurance undertaking or insurance holding company which has its head office in the Union is a subsidiary undertaking of a company which has its head office outside of the Union AG25 The number of ultimate parent insurance or reinsurance undertakings or insurance holding companies or mixed financial holding companies subject to group supervision at national level by the supervisory authority in accordance with Article 216 of Directive 2009/138/EC, including: AG26 Cells AG26a to AG26db should be filled in for each such undertaking and holding company separately. Name of such undertaking or holding company AG26a The number of its insurance and reinsurance subsidiary undertakings at national level AG26b The number of its insurance and reinsurance subsidiary undertakings in other Member States AG26c The number of its insurance and reinsurance subsidiary undertakings in third countries AG26d Of which, the number of its insurance and reinsurance subsidiary undertakings in equivalent third countries AG26da This includes third countries which are partially or provisionally equivalent. Of which, the number of its insurance and reinsurance subsidiary undertakings in non-equivalent third countries AG26db The number of ultimate parent insurance or reinsurance undertakings or insurance holding companies subject to group supervision at national level by the supervisory authority in accordance with Article 216 of Directive 2009/138/EC, where another related ultimate parent undertaking at national level is present as referred to in Article 217 of Directive 2009/138/EC AG27 The number of cross-border insurance groups where the supervisory authority is the group supervisor AG28 The number of insurance groups of which the supervisory authority is the group supervisor, excluding insurance groups at national level The number of insurance groups that have been allowed to use method 2 or a combination of methods 1 and 2 in accordance with Article 220(2) of Directive 2009/138/EC for the calculation of the solvency at the level of the group AG29 Number of insurance groups that answered method 2 or the combination of methods in item C0010/R0130 of template S.01.02.04. The total amount of the group eligible own funds for the insurance groups of which the supervisory authority is the group supervisor AG30 This is the sum of cells AG30a, AG30b and AG30c. The total amount of the group eligible own funds calculated in accordance with method 1 as referred to in Article 230(1) of Directive 2009/138/EC for the insurance groups of which the supervisory authority is the group supervisor AG30a Item C0010/R0660 of template S.23.01.04 for insurance groups which calculate eligible own funds in accordance with method 1 as referred to in Article 230(1) of Directive 2009/138/EC The total amount of the group eligible own funds calculated in accordance with method 2 as referred to in Article 233 of Directive 2009/138/EC for the insurance groups of which the supervisory authority is the group supervisor AG30b Item C0010/R0660 of template S.23.01.04 for insurance groups which calculate eligible own funds in accordance with method 2 as referred to in Article 233(2) of Directive 2009/138/EC The total amount of the group eligible own funds calculated in accordance with the combination of method 1 and method 2 as referred to in Article 220 of Directive 2009/138/EC for the insurance groups of which the supervisory authority is the group supervisor AG30c Item C0010/R0660 of template S.23.01.04 for insurance groups which calculate eligible own funds in accordance with the combination of method 1 and method 2 as referred to in Article 220(2) of Directive 2009/138/EC The total amount of the group Solvency Capital Requirement for the insurance groups of which the supervisory authority is the group supervisor AG31 This is the sum of cells AG31a, AG31b and AG31c The total amount of the group Solvency Capital Requirement calculated in accordance with method 1 as referred to in Article 230(1) of Directive 2009/138/EC for the insurance groups of which the supervisory authority is the group supervisor for the group Solvency Capital Requirement AG31a Item C0010/R0680 of template S.23.01.04 for insurance groups which calculate the Solvency Capital Requirement in accordance with method 1 as referred to in Article 230(1) of Directive 2009/138/EC The total amount of the group Solvency Capital Requirement calculated in accordance with method 2 as referred to in Article 233 of Directive 2009/138/EC for the insurance groups of which the supervisory authority is the group supervisor for the group Solvency Capital Requirement AG31b Item C0010/R0680 of template S.23.01.04 for insurance groups which calculate the Solvency Capital Requirement in accordance with method 2 as referred to in Article 233 of Directive 2009/138/EC The total amount of the group Solvency Capital Requirement calculated in accordance with a combination of methods 1 and 2 for the insurance groups of which the supervisory authority is the group supervisor for the group Solvency Capital Requirement AG31c Item C0010/R0680 of template S.23.01.04 for insurance groups which calculate the Solvency Capital Requirement in accordance with a combination of method 1 and 2 The number of insurance groups of which the supervisory authority is the group supervisor using an approved full internal model for the calculation of the group Solvency Capital Requirements AG32a Of which, approvals in accordance with Article 230 of Directive 2009/138/EC AG32aa The number of insurance groups of which the supervisory authority is the group supervisor using an approved full internal model for the calculation only of the group Solvency Capital Requirements Of which, approvals in accordance with Article 231 of Directive 2009/138/EC AG32ab The number of insurance groups of which the supervisory authority is the group supervisor using a full internal model approved by supervisory authority for the calculation of the consolidated group Solvency Capital Requirement, as well as the Solvency Capital Requirement of insurance and reinsurance undertakings in the group The number of insurance groups of which the supervisory authority is the group supervisor using an approved partial internal model for the calculation of the group Solvency Capital Requirement AG32b Of which, approvals in accordance with Article 230 of Directive 2009/138/EC AG32ba The number of insurance groups of which the supervisory authority is the group supervisor using an approved partial internal model for the calculation only of the group Solvency Capital Requirements Of which, approvals in accordance with Article 231 of Directive 2009/138/EC AG32bb The number of insurance groups of which the supervisory authority is the group supervisor using a partial internal model approved by supervisory authority for the calculation of the consolidated group Solvency Capital Requirement, as well as the Solvency Capital Requirement of insurance and reinsurance undertakings in the group III. ITEM DEFINITIONS FOR THE DISCLOSURE OF AGGREGATE STATISTICAL DATA ON SUPERVISORY AUTHORITIES ITEM CELL NUMBER DEFINITION The structure of the supervisory authority B1a An organisational schema or chart displaying at least the main divisions, departments or units within the supervisory authority. The number of staff at the end of the calendar year B1b The number of staff as full time equivalent working directly in the field of prudential insurance supervision as well as ancillary staff supporting those working directly in prudential insurance supervision (e.g. Information Technology) in the supervisory authority at the end of the calendar year. The number of staff is calculated on a best effort basis. The total number of on-site inspections undertaken both at solo and group level B2a On-site inspection refers to an organised assessment or formal evaluation exercise, within the field of prudential insurance regulation, performed at the location of the supervised undertaking, or the service providers to whom the supervised undertaking has outsourced functions, which leads to the issuing of a document communicated to the undertaking. As examples, the following procedures are not regarded as on-site inspections, even though they may form part of the detailed review of an undertaking by the supervisory authority: a) Supervisory visits or meetings at the supervisory authority's premises or at the undertaking's premises, not resulting in a document communicated to the undertaking; b) Exploratory meetings or presentations from insurance and reinsurance undertakings to supervisory authority; c) Supervisory visits to understand more about certain specific issues, which can be considered fact-finding exercises. Of which, the number of regular inspections B2aa A regular inspection is a scheduled on-site inspection arising from the supervisory plan. Of which, the number of ad-hoc inspections B2ab An ad-hoc inspection is an on-site inspection that does not necessarily result from risk assessment framework process or has not been initially defined in the supervisory plan. However typically the need for ad-hoc inspections arises when the supervisory plan has to be adjusted to reflect the supervisory authorities' constraints or other new priorities. It could be triggered, for instance, when the supervisory authority becomes aware of a situation that calls for further investigations to be conducted on-site. Of which, the number of on-site inspections mandated to third parties B2ac Of which, the number of on-site inspections under group supervision which were undertaken jointly with other members of the group's College of supervisors B2ad Of which, the total number of inspections conducted in order to review and evaluate the reliance of undertakings on external ratings B2ae The total number of man-days spent on on-site inspections both at solo and group level B2b The number of formal reviews of ongoing compliance of full or partial internal models with the requirements both at solo and group level B3 Of which, the number of reviews conducted in order to review and evaluate the reliance of undertakings on external ratings B3a The number of partial and of full internal models submitted for approval at solo level B4a Of which, the number of partial and of full internal models which scope includes credit risk in both market risk and counterparty default risk submitted for approval at solo level B4aa The number of successful applications for approval of partial and of full internal models at solo level B4b Of which, the number of partial and of full internal models which scope includes credit risk in both market risk and counterparty default risk at solo level B4ba The number of partial and of full internal models submitted for approval at group level B4c Of which, the number of partial and of full internal models which scope includes credit risk in both market risk and counterparty default risk submitted for approval at group level B4ca The number of successful application for approval of partial and of full internal models at group level B4d Of which, the number of partial and of full internal models which scope includes credit risk in both market risk and counterparty default risk at group level B4da The number of corrective measures taken, as defined by Articles 110 of Directive 2009/138/EC B5a The number of cases when the supervisory authority required the undertaking to replace a subset of the parameters used in the standard formula calculation by parameters specific to that undertaking when calculating the life, non-life and health underwriting risk modules because of a significant deviation between undertaking's risk profile and assumptions underlying standard formula. The number of corrective measures taken, as defined by Articles 117 of Directive 2009/138/EC B5b The number of cases when the supervisory authority required the undertaking to revert to calculate the Solvency Capital Requirement in accordance with the standard formula, because of non-compliance with internal models standards. The number of corrective measures taken, as defined by Articles 119 of Directive 2009/138/EC B5c The number of cases when the supervisory authority required the undertaking to use an internal model to calculate the Solvency Capital Requirement, or the relevant risk modules, because of a significant deviation between undertaking's risk profile and assumptions underlying standard formula. Of which, the number of corrective measures which were triggered by a deviation of the risk profile of the insurance or reinsurance undertakings with respect to their credit risk B5ca The number of cases when the supervisory authority required the undertaking to use an internal model to calculate the Solvency Capital Requirement, or the relevant risk modules because the risk profile of insurance or reinsurance undertaking deviated significantly with respect to its credit risk. The number of corrective measures taken, as defined by Articles 137 of Directive 2009/138/EC B5d The number of cases when the supervisory authority prohibited the free disposal of an undertaking's assets when the undertaking did not comply with rules relating to technical provisions. The number of corrective measures taken, as defined by Articles 138 of Directive 2009/138/EC B5e The number of cases when the supervisory authority restricted or prohibited the free disposal of the assets of that undertaking when the undertaking did not comply with Solvency Capital Requirement The number of corrective measures taken, as defined by Articles 139 of Directive 2009/138/EC B5f The number of cases when the supervisory authority restricted or prohibited the free disposal of the assets of the insurance or reinsurance undertaking when the undertaking did not comply with Minimum Capital Requirement The number of authorisations withdrawn B6 Withdrawn means a complete withdrawal of authorisation for an undertaking to conduct business and would not include for instance withdrawal of an authorisation only for a particular class of business or reinsurance activity where that insurance or reinsurance undertaking continues to be authorised for other classes or activities. The number of authorisations granted to insurance or reinsurance undertakings B7 The number of new authorisations in that calendar year. New authorisations means authorisations for new insurance or reinsurance undertaking and would not include for instance extensions of authorisations (i.e. to other classes of business) for insurance and reinsurance undertakings that are already authorised. The criteria used for the application of capital add-ons B8a The criteria used for the calculation of capital add-ons B8b The criteria used for the removal of capital add-ons B8c The number of applications submitted to the supervisory authorities to use the matching adjustment referred to in Article 77b Directive 2009/138/EC. B9 Of which, the number of successful applications to use the matching adjustment referred to in Article 77b Directive 2009/138/EC B9a The number of applications submitted to the supervisory authorities to use the volatility adjustment referred to in Article 77d of Directive 2009/138/EC B10 This is only applicable where the Member State has chosen to require prior approval for use of the volatility adjustment. Of which, the number of successful applications to use the volatility adjustment referred to in Article 77d of Directive 2009/138/EC B10a This is only applicable where the Member State has chosen to require prior approval for use of the volatility adjustment. The number of extensions granted in accordance with Article 138(4) of Directive 2009/138/EC B11a The number of extensions granted of the period to ensure compliance with the Solvency Capital Requirement in the event of an exceptional adverse situations. The average duration of extensions granted in accordance with Article 138(4) of Directive 2009/138/EC B11b The sum of all the durations of the extensions granted in accordance with Article 138(4) of Directive 2009/138/EC divided by cell B11a. The number of authorisations granted in accordance with Article 304 of Directive 2009/138/EC B12 The number of authorisations granted to use the duration based equity risk sub-module for the Solvency Capital Requirement calculation. The number of applications submitted to the supervisory authority to use the transitional risk-free interest rate term structure referred to in Article 308c Directive 2009/138/EC B13 Of which, the number of successful applications to use the transitional risk-free interest rate term structure referred to in Article 308c Directive 2009/138/EC B13a The number of decisions to revoke the approval of this transitional measure pursuant to Article 308e of Directive 2009/138/EC. B13b The number of applications submitted to the supervisory authority to use the transitional deduction to technical provisions referred to in Article 308d Directive 2009/138/EC B14 Of which, the number of successful applications to use the transitional deduction to technical provisions referred to in Article 308d Directive 2009/138/EC B14a The number of meetings of Colleges of supervisors which the supervisory authority attended as a member B15a The number of meetings organised in accordance with articles 248(1)(e) and 249(2) of Directive 2009/138/EC which the supervisory authority attended as a member, but not as the group supervisor. This includes physical meetings and meetings held through other means, such as teleconferences. It also includes meetings comprising a reduced number of supervisory authorities in accordance with the third sub-paragraph of Article 248(3) of Directive 2009/138/EC, such as meetings of specialised teams, but does not include bilateral discussions between two supervisory authorities belonging to the college of supervisors. This item also does not include meetings of crisis management groups, since their establishment is not based on Directive 2009/138/EC. The number of meetings of Colleges of supervisors which the supervisory authority chaired as group supervisor B15b The number of meetings organised in accordance with articles 248(1)(e) and 249(2) of Directive 2009/138/EC of Colleges of supervisors which the supervisory authority chaired as group supervisor. This includes physical meetings and meetings held through other means, such as teleconferences. It also includes meetings comprising a reduced number of supervisory authorities in accordance with the third sub-paragraph of Article 248(3) of Directive 2009/138/EC, such as meetings of specialised teams, but does not include bilateral discussions between two supervisory authorities belonging to the college of supervisors. This item also does not include meetings of crisis management groups, since their establishment is not based on Directive 2009/138/EC. The number of applications submitted to the supervisory authorities for the approval of ancillary own funds B16a Of which, the number of successful applications for approval of ancillary own funds B16aa The main features of the approved items of ancillary own funds B16b The number of applications submitted to the supervisory authorities for approval of the assessment and classification of own-fund items, which are not covered by the lists laid down in Articles 69, 72, 74, 76 and 78 of Delegated Regulation (EU) 2015/35 B17a Of which, the number of successful applications for the approval of the assessment and classification of own-fund items, which are not covered by the lists laid down in Articles 69, 72, 74, 76 and 78 of Delegated Regulation (EU) 2015/35 B17aa The main features of the approved own-fund items, which are not covered by the lists laid down in Articles 69, 72, 74, 76 and 78 of the Delegated Regulation (EU) 2015/35 B17b The method used to assess and classify the approved own-fund items, which are not covered by the relevant lists laid down in Articles 69, 72, 74, 76 and 78 of the Delegated Regulation (EU) 2015/35 B17c The number of peer review analyses organised and conducted by EIOPA in accordance with Article 30 of Regulation (EU) No 1094/2010, in which the supervisory authority participated B18a The scope of peer review analyses organised and conducted by EIOPA in accordance with Article 30 of Regulation (EU) No 1094/2010, in which the supervisory authority participated B18b (1) Commission Implementing Regulation (EU) 2015/2450 of 2 December 2015 laying down implementing technical standards with regard to the templates for the submission of information to the supervisory authorities in accordance with Directive 2009/138/EC of the European Parliament and of the Council (see page 1 of this Official Journal). ANNEX III TEMPLATE FOR THE DISCLOSURE OF INFORMATION REGARDING THE EXERCISE OF OPTIONS The disclosure of information referred to in Article 4 shall be performed by completing the following template. All references are to Directive 2009/138/EC unless otherwise stated. TEMPLATE FOR THE DISCLOSURE OF INFORMATION REGARDING THE EXERCISE OF OPTIONS UNDER POINT (D) OF ARTICLE 31(2) OF DIRECTIVE 2009/138/EC Article of Directive 2009/138/EC Title of Article Description of the option Use of option YES / NO National legal instrument used L/R/A (1) Reference to Article in national law Text or link to text of national law Text or link to text of national law where available in another language Article 13(27) Definitions Regarding the definition of large risks option to add to the category of risks classified under classes of non-life insurance 3, 8, 9, 10, 13 and 16 in Part A of Annex I, the risks insured by professional associations, joint ventures or temporary groupings Article 15(2), sub-paragraph 3 Scope of authorisation Option to grant authorisation for two or more classes of direct insurance Article 15(3), sub-paragraph 1 Scope of authorisation Option to grant authorisation for non-life insurance for groups of classes listed in Part B of Annex I Article 17(2) Legal form of insurance or reinsurance undertaking Option to set up undertakings of a form governed by public law provided that such bodies have insurance or reinsurance operations as their object, under conditions equivalent to those under which undertakings governed by private law operate Article 21(1), sub-paragraph 2 Policy conditions and scales of premiums Option to require in life insurance systematic notification of the technical bases used for calculating scales of premiums and technical provisions for the purpose of verifying compliance with actuarial principles Article 21(3) Policy conditions and scales of premiums Option to subject undertakings seeking or having obtained authorisation for assistance activity to checks on their resources in staff and equipment Article 21(4) Policy conditions and scales of premiums Option to require approval of the memorandum and articles of association or any other documents necessary for normal supervision Article 51(2), sub-paragraph 3 Report on solvency and financial condition: contents Option allowing to exempt during a transitional period, (re) insurance undertakings from the requirement concerning the separate disclosure of the capital add-on or the impact of the use of undertaking-specific parameters where their use is required by the supervisory authority. Article 57(1) Acquisitions Where Member States apply a threshold of one third for the notification to supervisory authorities of acquisitions in accordance with Directive 2004/109/EC, option to continue to apply that threshold, instead of a threshold of 30 %. Article 57(2) Acquisitions Where Member States apply a threshold of one third for the notification to supervisory authorities of disposals in accordance with Directive 2004/109/EC, option to continue to apply that threshold, instead of a threshold of 30 %. Article 73(2) Pursuit of life and non-life insurance activity Option to allow the following: (i) life insurance undertakings to obtain authorisation for non-life insurance activity for accident and sickness risks; (ii) non-life undertakings authorised solely for writing accident and sickness risks to obtain authorisation to pursue life insurance activity. First sentence of paragraph 3 of Article 73 Pursuit of life and non-life insurance activity Option allowing to provide for compliance of the undertakings referred to in Article 73(2) with accounting rules governing life insurance undertakings for all of their activities Second sentence of paragraph 3 of Article 73 Pursuit of life and non-life insurance activity Option allowing within a winding-up procedure to apply the rules for life insurance activities to accident and sickness activities pursued by the undertakings under Article 73(2) Article 73(5), sub-paragraph 2 Pursuit of life and non-life insurance activity Option allowing to require putting an end to the simultaneous pursuit of life and non-life activities within a certain period Article 77d(1) Volatility adjustment to the relevant risk-free interest rate term structure Option allowing to require prior approval by the supervisory authority to apply the volatility adjustment to the risk-free interest rate term structure to calculate the best estimate referred to in Article 77(2) Article 148(2) Notification by the home Member State Option to require non-life insurance undertakings covering motor vehicle liability risks under the freedom to provide services to submit certain information Article 150(3) Compulsory insurance on third party motor vehicle liability Option for the host Member State to require insurance undertakings providing services to comply with rules concerning covering aggravated risks provided that they apply to non-life insurance undertakings Article 152(4) Representative Option allowing to approve a claims representative appointed according to Article 4 of Directive 2000/26/EC as a representative under Article 152(1) Article 163(3) Scheme of operations of the branch Option allowing to require from insurance undertakings to submit systematic notification of the technical basis used for calculating premiums and technical provisions in regard to life insurance Article 169(2) Separation of non-life and life business Option allowing composite branches to pursue life and non-life insurance activities provided that each of the activities is separately managed Article 169(3), sub-paragraph 2 Separation of non-life and life business Option regarding branches which on the dates referred to in the first sub paragraph of Article 73(5) pursed solely life insurance activity within the Member State, but which head office situated outside of the community simultaneously pursues life and non-life activities and subsequently wishes to pursue non-life insurance activity in that Member State. Article 179(4), sub-paragraph 2 Related obligations Option allowing to require the issue of a declaration that an insurance contract complies with specific provisions relating to compulsory non-life insurance Article 181(1), sub-paragraph 2 Non-life insurance Option to require non-systematic notification of policy conditions and other documents to verify compliance with national provisions concerning insurance contracts Article 181(2), sub-paragraph 1 Non-life insurance Option allowing to require communication of the general and specific conditions of compulsory insurance to the supervisory authority before circulating them Article 182, sub-paragraph 2 Life insurance Option allowing to require systematic communication of the technical bases used for calculating scales of premiums and technical provisions to verify compliance with actuarial principles Article 184(2), sub-paragraph 2 Additional information in the case of non-life insurance offered under the right of establishment or the freedom to provide services Option to require for the name and address of the representative of a non-life insurance undertaking to appear in an insurance contract or other document granting cover Article 185(7) Information for policy holders Option allowing to require the provision of additional information to ensure that policyholders understand the essential elements of the life insurance commitment Article 186(2) Cancellation period Option allowing to not apply a cancellation period for policy holders in specific cases Article 189 Participation in national guarantee schemes Option allowing to require compulsory participation of non-life insurance undertakings in host Member State guarantee schemes Article 197, sub-paragraph 1 Activities similar to tourist assistance Option allowing to provide for assistance to persons in difficulties in circumstances other than those laid down in Article 2(2) Article 198(2)(c) Scope of this section Option allowing to not apply the requirements for legal expenses insurance to the activity of legal expenses insurance undertaken by an assistance insurer under specific circumstances Article 199 Separate contracts Option allowing to request an explicit specification of the amount of the premium for legal expenses within the relevant contract Article 200(1), sub-paragraph 1 Management of claims Option allowing to choose between three methods for the management of claims Article 200(3), sub-paragraph 2 Management of claims Option allowing to extend the prohibition on simultaneous pursuit of the same or similar activity in a linked insurance undertaking to members of the administrative, management or supervisory body of the legal expenses insurance undertaking Article 202(1) Exception to the free choice of lawyer Option allowing the exemption from the free choice of lawyer rule in legal expenses insurance subject to certain conditions Article 206(1) Health insurance as an alternative to social security Option allowing to require: (a) compliance of health insurance contracts with specific legal provisions to protect the general good in the class of sickness insurance; and (b) communication to the supervisory authorities of the general and specific conditions of sickness insurance Article 206(2), sub-paragraph 1 Health insurance as an alternative to social security Option allowing to require the operation of an alternative health insurance system on a technical basis similar to that of life insurance subject to specific conditions Article 207 Compulsory insurance against accidents at work Option allowing to require compliance of undertakings offering compulsory insurance against accidents at work with specific provisions of national law of the host Member State Article 216(1), sub-paragraph 1 Ultimate parent undertaking at national level Option allowing for supervisory discretion to apply group supervision to an ultimate parent undertaking at national level Article 225, sub-paragraph 2 Related insurance and reinsurance undertakings Option allowing to require taking into account the Solvency Capital Requirements and the eligible own funds in respect of related undertakings with a head office in another Member State, as laid down in that Member State, for the purposes of the group solvency calculation Article 227(1), sub-paragraph 2 Related third-country insurance and reinsurance undertakings Option allowing to require taking into account the Solvency Capital Requirements and the eligible own funds in respect of related undertakings with a head office in an equivalent solvency regime third country, as laid down in that third country Article 275(1) Treatment of insurance claims Option to choose between two methods or a combination thereof to ensure that insurance claims take precedence over other claims against an insurance undertaking Article 275(2) Treatment of insurance claims Option to provide for the precedence of expenses arising from winding-up procedures over insurance claims wholly or in part Article 276(2), sub-paragraph 2 Special register Option to require a single register to be kept by insurance undertakings covering life and accident and sickness risks Article 277 Subrogation to a guarantee scheme Option to provide for the non-application of Article 275(1) to claims by insurance creditors where they have been subrogated to a national guarantee scheme Article 279(2), sub-paragraph 2 Withdrawal of the authorisation Option to provide that the pursuit of some activities during winding-up proceedings are subject to the consent and the supervision of the supervisory authority of the home Member State Article 304(1) Duration-based equity risk sub-module Option to authorise life insurance undertakings to apply a duration-based equity risk sub-module under certain conditions Article 305(1) Derogations and abolition of restrictive measures Option allowing for the granting of exemptions of non-life undertakings with certain maximum premium income which did not meet solvency requirements on 31 January 1975 from the requirement to establish a minimum guarantee fund Article 308b(15) Transitional measures Option allowing to continue to apply the laws, regulations and administrative provisions that have been adopted with a view to complying with Articles 1 to 19, 27 to 30, 32 to 35 and 37 to 67 of Directive 2002/83/EC until 31 December 2019 Article 308b(16) Transitional measures Option allowing the ultimate parent insurance or reinsurance undertaking, during a period until 31 March 2022, to apply for the approval of an internal group model applicable to a part of a group (1) Text of law (L), regulation (R), administrative rule (A).